Citation Nr: 1340519	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial rating in excess of 20 percent for bilateral ankle gout, with gout of the bilateral first metatarsophalangeal joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Des Moines, Iowa has subsequently taken jurisdiction of the case.  

In April 2010, the Veteran requested a Board video conference hearing.  The file contains a February 2011 Report of Contact, verifying that the Veteran had been contacted and documenting that he no longer wanted any type of Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks initial compensable evaluations for service-connected hypertension, erectile dysfunction and GERD, and an initial evaluation in excess of 20 percent for bilateral ankle gout, with gout of the bilateral first metatarsophalangeal joints.   

Additional development is required in conjunction with the Veteran's pending claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the file reflects that a VA examination evaluating the Veteran's conditions was last conducted in October 2007, even prior to the establishment of service connection for the disabilities which are the subject of this appeal for increased initial ratings.  As pointed out in a brief presented by the Veteran's representative in October 2013, it has now been 6 years since the Veteran was last examined by VA and his treatment records are not current.  The representative also mentioned that the Veteran was having on-going problems particularly with his gout, erectile dysfunction, and GERD.  

VA's duty to assist a claimant in the development of a claim does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case it has been several years since the Veteran's service connected conditions have been evaluated, and a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected conditions at issue in this case.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Iowa City.  The claims file (including the VVA file) includes VA medical records dated to December 8, 2009, which have been considered in conjunction with the Veteran's claims (see SOC March 2010); however, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA treatment records, and reports of examination, evaluation and hospitalization dated from December 2009 forward, will be requested, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

As the case is being remanded for the aforementioned reasons, the Board will also request that the Veteran submit or identify any additional private records pertinent to the claim for inclusion in the file.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher initial ratings for the Veteran's claimed disabilities.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims in the March 2010 SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional relevant evidence and/or medical treatment records, from either private or VA facilities, which pertain to his increased initial rating claims for his service-connected hypertension, erectile dysfunction, GERD, and bilateral ankle gout, with gout of the bilateral first metatarsophalangeal joints, that have not yet been associated with the claims folder.   

All reasonable attempts should be made to obtain such records after necessary authorizations has been received from the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associated with the claims folder (physical or virtual) VA treatment records, and reports of examination, evaluation and hospitalization dated from December 2009 forward.  Should no such records exist, this fact should be annotated for the record. 

3.  The RO shall schedule the Veteran for a VA medical examination to assess the manifestations and extent of symptomatology associated with his service-connected hypertension.  All indicated tests and studies are to be performed and current blood pressure readings should be recorded.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the 
report of the examiner.  Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

A clinical diagnosis should be provided.  The examiner is requested to indicate whether the Veteran's diastolic pressure is: historically predominantly 100 or more, predominantly 100, 110, or 120; and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown (as the applicable appeal period in this case extends from January 2008 forward).  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medication(s) and the time frame, duration and frequency of its/their use.  

The examiner should provide a complete rationale identifying the facts relied on in reaching any stated conclusion/opinion, and an explanation relating to the facts and factors supporting the examiner's conclusions.

4.  The RO shall schedule the Veteran for a VA medical examination to assess the manifestations and extent of symptomatology associated with his service-connected erectile dysfunction.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the 
report of the examiner.  Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

A clinical diagnosis should be provided.  Describe the extent of the Veteran's erectile dysfunction and identify all associated manifestations and/or symptoms, specifically including a determination as to whether he has a penile deformity and/or loss of erectile power.  Include a description of any treatment associated with the Veteran's erectile dysfunction; the extent, duration, and frequency of this treatment; and the results of the treatment.

The examiner should provide a complete rationale identifying the facts relied on in reaching any stated conclusion/opinion, and an explanation relating to the facts and factors supporting the examiner's conclusions.

5.  The RO shall schedule the Veteran for a VA medical examination to assess the manifestations and extent of symptomatology associated with his service-connected GERD.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

The examiner is asked to identify, by diagnosis, any currently manifested GI disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  The examiner should specifically discuss whether the Veteran's GERD is manifested by symptomatology such as: persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal arm or shoulder pain; diarrhea and constipation, vomiting, material weight loss, hematemesis, melena; and moderate anemia.  

The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of GERD are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected GERD.  The physician should also indicate whether, at any point since January 2008, the Veteran's GERD has increased in severity, and, if so, the approximate time frame/date(s) of any such change.  

The examiner should provide a complete rationale identifying the facts relied on in reaching any stated conclusion/opinion, and an explanation relating to the facts and factors supporting the examiner's conclusions.

6.  The RO shall schedule the Veteran for a VA medical examination to assess the manifestations and extent of symptomatology associated with his service-connected bilateral ankle gout, with gout of the bilateral first metatarsophalangeal joints.  All indicated tests and 
studies are to be performed.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

The examiner is asked to identify, by diagnosis, any current manifestations of gout, describing the locations of joints affected by gout, and the symptomatology and impairment associated with the diagnosed disorder to the extent possible.  Specifically, the examiner is asked to discuss in the report, the severity and extent of all symptoms associated with the Veteran's gout, to include addressing whether the disease is active or inactive, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e. definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

In addition, range of motion for each affected joint should be recorded and it should be stated whether any additional impairment for each joint during flare-ups or after repetition due to pain or other factors such as weakened movement, excess fatigability or incoordination, is shown; in terms of degrees of additional limitation of motion and/or function, to the extent possible.   


The physician should also indicate whether, at any point since January 2008, the Veteran's gout has increased in severity, and, if so, the approximate time frame/date(s) of any such change.  

The examiner should provide a complete rationale identifying the facts relied on in reaching any stated conclusion/opinion, and an explanation relating to the facts and factors supporting the examiner's conclusions.

7.  The RO will then readjudicate the Veteran's increased/initial rating claims for hypertension, erectile dysfunction, GERD, and for bilateral ankle gout, with gout of the bilateral first metatarsophalangeal joints and scars of the sternum and under the left arm.  Readjudication of the claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



